Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 13-44 are presented for examination.
Applicants’ amendment and response filed May 3, 2021 have been received and entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated February 2, 2021 at pages 2-4 as applied to claims 1, 3, 4 and 6-9 is hereby WITHDRAWN due to applicants’ amendment to claim 1 to recite the preferred acute arterial thromboses and acute venous thromboses.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Scope of Enablement) as set forth in the previous Office action dated February 2, 2021 at pages 4-7 as applied to claims 1-4 and 6-9 is hereby WITHDRAWN due to applicants’ remarks the phrase “a patient in need thereof” refers to the a patient affected by the disease and the active agent will prevent the same patient suffering from the same disease.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Caroff et al. (8,518,912 B2) of PTO-1449 in view of WO 2005/000281 A2, hereby known as Houille et al., Journal of Medicinal Chemistry, Vol. 58, No. 23, pages 9133-9153 (2015) of PTO-1449 as set forth in the previous Office action dated February 2, 2021 at pages 8-10 as applied to claims 1, 2 and 6-8 is hereby WITHDRAWN due to applicants’ remarks.
WITHDRAWN due to applicants’ remarks.
Allowable Subject Matter
Claims 1-9 and 13-44 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629